Case 7:20-cv-04877-NSR Document 60 Filed 08/03/20 Page 1 of 4
          Case 7:20-cv-04877-NSR Document 60 Filed 08/03/20 Page 2 of 4




        The Second Circuit set forth the standards governing the appointment of counsel in pro se

cases in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co., 877

F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60–62 (2d Cir. 1986).

These cases direct the district courts to “first determine whether the indigent’s position seems

likely to be of substance,” Hodge, 802 F.2d at 61, and then, if this threshold is met, to consider

“secondary criteria,” including the pro se litigant’s “ability to obtain representation independently,

and his ability to handle the case without assistance in the light of the required factual investigation,

the complexity of the legal issues, and the need for expertly conducted cross-examination to test

veracity.” Cooper, 877 F.2d at 172; accord Hendricks, 114 F.3d at 392 (quoting Hodge, 802 F.2d

at 61–62). “Even where the claim is not frivolous, counsel is often unwarranted where the

indigent’s chances of success are extremely slim,” and the Court should determine whether the pro

se litigant’s “position seems likely to be of substance,” or shows “some chance of success.”

Hodge, 802 F.2d at 60-61.

        Defendant Tian’s instant request for pro bono counsel—her first request—cannot be

granted at such an early stage in the litigation. This case commenced fewer than two months ago

on June 25, 2020. (ECF No. 1.) Furthermore, pursuant to the parties’ agreement and stipulation,

the substantive issues in this case will be resolved via arbitration. (See ECF Nos. 54, 56.)

Accordingly, the Court cannot conclude at this time that Tian is unable to handle the case without

assistance, although this conclusion may change as the action progresses.

        Therefore, because the Court does not find any circumstances which warrant the




                                                   2
Case 7:20-cv-04877-NSR Document 60 Filed 08/03/20 Page 3 of 4
              Case 7:20-cv-04877-NSR Document 60 Filed 08/03/20 Page 4 of 4

Re: FW: 7 20-cv-04877-NSR Crossborder Solutions, Inc. et al v. Hoy et al
Maggie Tian <maggieltian@gmail.com>
Sun 8/2/2020 11 06 PM
To: Gina Sicora <Gina_Sicora@nysd.uscourts.gov>; Roman NYSD Chambers
<RomanNYSDChambers@nysd.uscourts.gov>
Cc: Wendy Stein <wstein@gibbonslaw.com>; Saso, Paul A. <PSaso@gibbonslaw.com>;
kenneth.taber@pillsburylaw.com <kenneth.taber@pillsburylaw.com>; paula.weber@pillsburylaw.com
<paula.weber@pillsburylaw.com>

Dear Ms. Sicora and Ms. Djang,

My name is Lijun (Maggie) Tian, a defendant in the CrossBorder Solutions, Inc. et al v. Hoy et al:
7:20-cv-04877-NSR case.

I would like to update you that my employment with MGO has been terminated. Wendy Stein
will not represent me any further. I currently do not have any representation and I am in the
process of looking for a public attorney. Could you please advise if the court can assign me a
public attorney? Many thanks.

Best regards,
Lijun (Maggie) Tian
